UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER H. VIAR, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District  Judge.     (6:03-cr-30073-nkm-mfu-13;  6:08-cv-80116-
nkm-mfu)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger H. Viar, Sr., Appellant Pro Se. Sharon Burnham, Assistant
United States Attorney, Roanoke, Virginia; Ronald Mitchell
Huber,   Assistant  United  States  Attorney,  Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger       H.    Viar,       Sr.,       seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.           The    order       is    not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by       demonstrating           that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El         v.    Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that       Viar    has       not    made    the       requisite     showing.

Accordingly,       we        deny     Viar’s          motion       for      certificate         of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately




                                                 2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3